DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 10-12, and 16-18, drawn to the method of fueling a tank of a heavy-duty vehicle with a gaseous hydrogen fuel, wherein a mass flow from a high-pressure hydrogen storage of a hydrogen fueling station to the tank is following a mass flow characteristic from a start of the fueling at a time Tstart to an end of the fueling at a time Tend, that has the steps of: controlling, by a controller of the hydrogen fueling station, .

Group II, claim(s) 19-20 and 22-26, drawn to a hydrogen fueling station facilitating fueling a tank of a heavy-duty vehicle having a total volume above 1000 liters with a gaseous hydrogen fuel, the hydrogen fueling station comprising: a high-pressure hydrogen storage, a high-pressure compressor, a controller, and a hydrogen flow path from the high-pressure hydrogen storage to a nozzle connectable to a receptacle of the heavy-duty vehicle, wherein the hydrogen flow path comprises a first path by-passing the high- pressure compressor and a second path connecting the high-pressure compressor to the high-pressure hydrogen storage, GRP0423US6 wherein the controller facilitates controlling a flow of hydrogen in the hydrogen flow path from a start of the fueling at a time Tstart to an end of the fueling at a time Tend, wherein during a first period from Tstart to T1, the controller facilitates controlling the flow of hydrogen from the high-pressure hydrogen storage via the first path to the nozzle, and wherein during a second period from T1 to Tend, the controller facilitates controlling the flow of hydrogen from the high-pressure hydrogen storage via the second path to the nozzle, wherein by control of at least part of .


Group I has independent claim 1 that requires the technical features of a slope of the mass flow characteristic, a first fueling method, a second fueling method, and an average slope of the mass flow during the first period of time is higher than an average slope of the mass flow during the second period of time, not required in Group II.
Group II has independent claim 13 that requires the technical features of a first hydrogen flow path, a second hydrogen flow path, a threshold, a heavy-duty vehicle having a total volume above 1000 liters with gaseous hydrogen, and the controller establishes a mass flow in the second path lower than the threshold, not required in Group I.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a hydrogen refueling station, a heavy-duty vehicle, a high-pressure hydrogen storage, a high-pressure compressor, a controller, a controller controlling the flow of hydrogen from a start of the fueling at time Tstart to an end of the fueling at time Tend, a first period from Tstart to T1 with the flow of hydrogen from the high-pressure hydrogen storage to the vehicle, and a second period of time T1 to Tend  with the flow of hydrogen going from the high-pressure hydrogen storage to the vehicle through a compressor, these technical features are not special technical features as it does not make a contribution over the prior art in view of Allidieres (US 20140196815 A1) in view of O’Brien (US 20180205102 A1).  
	Allidieres discloses a hydrogen station that has:
a hydrogen refueling station (Abstract), 
a heavy-duty vehicle (V, Figure 3, the vehicle is the heavy-duty vehicle), 
a high-pressure hydrogen storage (Paragraph [0013]), 

a first period from Tstart to T1 with the flow of hydrogen from the high-pressure hydrogen storage to the vehicle (Paragraphs [0060-0062]), and 
a second period of time T1 to Tend with the flow of hydrogen going from the high-pressure hydrogen storage to the vehicle through a compressor (Paragraph [0063]).
	Allidieres does not disclose:
A controller controlling the flow of hydrogen from a start of the fueling at time Tstart to an end of the fueling at time Tend.
	O’Brien teaches a hydrogen dispensing system that has:
A controller (110, Figure 1A) controlling the flow of hydrogen from a start of the fueling at time Tstart to an end of the fueling at time Tend (Paragraphs [0106-0114]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Allidieres to include a controller controlling the flow of hydrogen from a start of the fueling at time Tstart to an end of the fueling at time Tend with the motivation to have a controller control the process for fueling a vehicle. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753